                                           Case 3:20-cv-02598-SI Document 35 Filed 10/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS JOHNSON, et al.,                            Case No. 20-cv-02598-SI
                                   8                      Plaintiffs,
                                                                                            ORDER GRANTING STIPULATION
                                   9             v.
                                                                                            Re: Dkt. No. 34
                                  10     SOUTHWEST AIRLINES CO., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 8, 2020 plaintiffs and defendant Alameda County (“County”) filed a stipulation

                                  14   asking to postpone various deadlines associated with the County’s motion to dismiss the First

                                  15   Amended Complaint so the parties could engage in settlement talks. Dkt. No. 34.

                                  16          The Court hereby GRANTS the stipulation as follows:

                                  17      (1) The deadline for plaintiffs’ opposition to the County’s motion to dismiss the First Amended

                                  18          Complaint shall be extended by two weeks from the current response date to October 27,

                                  19          2020.

                                  20      (2) The deadline for the County to file their reply is also extended by two weeks to November

                                  21          10, 2020.

                                  22      (3) The hearing on the County’s motion to dismiss is hereby set for December 18, 2020 at 10

                                  23          a.m.

                                  24          Prior to the parties filing the above discussed stipulation, the Court consolidated the hearings

                                  25   on both defendants’ motions to dismiss to be heard on November 13, 2020. Defendant Southwest’s

                                  26   motion to dismiss will still be heard on November 13, 2020.

                                  27

                                  28
                                           Case 3:20-cv-02598-SI Document 35 Filed 10/14/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: October 14, 2020

                                   3                                         ______________________________________
                                                                             SUSAN ILLSTON
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
